 


114 HR 2937 IH: Cuban Military Transparency Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2937 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Nunes (for himself, Mr. Thornberry, Mr. Frelinghuysen, Mr. Diaz-Balart, Ms. Ros-Lehtinen, Mr. Curbelo of Florida, Mr. Allen, Mr. Boustany, Mr. Cole, Mr. Crenshaw, Mr. DeSantis, Mr. Hardy, Mr. Holding, Mr. Young of Iowa, Ms. Jenkins of Kansas, Mr. King of New York, Mr. Lamborn, Mr. Marino, Mrs. Miller of Michigan, Mr. Miller of Florida, Mr. Mooney of West Virginia, Mr. Murphy of Pennsylvania, Mr. Pompeo, Mr. Tom Price of Georgia, Mr. Rigell, Mr. Salmon, Mr. Sires, Mr. Stewart, Mr. Tiberi, Mr. Upton, Mr. Valadao, Mrs. Mimi Walters of California, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To strengthen support for the Cuban people and prohibit financial transactions with the Cuban military, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Cuban Military Transparency Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Statement of policy. 
Sec. 4. Prohibitions on financial transactions with the Ministry of the Revolutionary Armed Forces or the Ministry of the Interior of Cuba. 
Sec. 5. Inclusion in Department of State rewards program of rewards for information leading to the arrest or conviction of individuals responsible for the February 24, 1996, attack on United States aircraft. 
Sec. 6. Coordination with INTERPOL. 
Sec. 7. Report on the role of the Ministry of the Revolutionary Armed Forces and the Ministry of the Interior of Cuba in the economy and foreign relationships of Cuba. 
Sec. 8. Report on use and ownership of confiscated property. 
Sec. 9. Termination. 
2.FindingsCongress makes the following findings: (1)In his December 17, 2014, announcement to pursue the normalization of relations with Cuba, President Barack Obama stated, I believe that more resources should be able to reach the Cuban people. So we’re significantly increasing the amount of money that can be sent to Cuba, and removing limits on remittances that support humanitarian projects, the Cuban people, and the emerging Cuban private sector.. 
(2)In his January 14, 2011, comments on the easing of travel sanctions, President Barack Obama also stated, These measures will increase people-to-people contact; support civil society in Cuba; enhance the free flow of information to, from, and among the Cuban people; and help promote their independence from Cuban authorities.. (3)Article 18 of the 1976 Constitution of Cuba reads, The State directs and controls foreign commerce.. 
(4)The largest company in Cuba is the Grupo Gaesa (Grupo de Administración Empresarial S.A.), founded by General Raul Castro Ruz in the 1990s, controlled and operated by the Cuban military, which oversees all investments, and run by General Raul Castro’s son-in-law, General Luis Alberto Rodriguez Lopez-Callejas. (5)On June 3, 2015, the United States House of Representatives voted overwhelmingly in support of a provision prohibiting exports to the Cuban military and security services in the Fiscal Year 2016 Commerce, Justice, and Science Appropriations bill (H.R. 2578), with a recorded vote of 153 to 273 in opposition to House Amendment 308 to strike that provision. 
(6)The Cuban military, through its tourism conglomerates, is currently operating resort facilities in properties confiscated from United States citizens. (7)In 2003, a United States grand jury indicted General Ruben Martinez Puente, head of the Cuban Air Force, and two Cuban Air Force pilots, Col. Lorenzo Alberto Perez-Perez and Francisco Perez-Perez, on four counts of murder, two counts of destruction of aircraft, and one count of conspiracy to kill United States nationals for their roles in the February 24, 1996, attack by Cuban military jets over international waters on two United States civilian Cessna planes operated by the Brothers To The Rescue humanitarian organization. 
(8)The 2003 United States indictment against Cuban military officials is the only outstanding indictment against senior military officials from a country designated by the United States as a state sponsor of terrorism for the murder of United States nationals. (9)In a December 17, 2014, article in Politico, United States Representative James McGovern (D–MA) stated that General Raul Castro admitted to giving the order to shoot down the United States civilian planes that resulted in the murder of those United States nationals in 1996. I gave the order. I’m the one responsible., Castro told McGovern. 
(10)One of the Cuban spies exchanged in the December 17, 2014, deal by President Obama with the Cuban regime was Gerardo Hernandez, who was serving a life sentence for murder conspiracy in the deaths of three United States citizens, Armando Alejandre, Jr., Carlos Costa, Mario de la Pena, and permanent resident of the United States, Pablo Morales. (11)According to a July 16, 2013, article in The New York Times, the Cuban military played a central role in the 2013 trafficking incident that involved more than 240 metric tons of heavy weapons, including fully fueled MiG fighter jets, missiles, and air defense systems, to North Korea. 
(12)A United Nations panel of experts found that the trafficking incident described in paragraph (11) violated United Nations Security Council sanctions and was the largest weapons cache ever intercepted being transported to or from North Korea. The Cuban military refused to cooperate with United Nations investigators. (13)According to a March 5, 2015, article in The Washington Times, in February 2015, the Colombian authorities intercepted a Chinese-flagged vessel carrying a clandestine shipment of war materiel destined for the Cuban military, via one of its shadow companies, TecnoImport S.A. The shipment, disguised as grain products, included 99 rockets, 3,000 cannon shells, 100 tons of military-grade dynamite and 2,600,000 detonators. 
(14)According to a March 25, 2014, article in The New York Times and an April 15, 2014, Financial Times article, the Cuban military has provided military intelligence, weapons training, strategic planning, and security logistics to the military and security forces of Venezuela, which has contributed to the subversion of democratic institutions and violent suppression of peaceful protests in Venezuela. (15)The Cuba 2013 Human Rights Report prepared by the Department of State states that the military maintained effective control over the security forces, which committed human rights abuses against civil rights activists and other citizens alike.. 
3.Statement of policyIt is the policy of the United States— (1)to support the efforts of the people of Cuba to promote the establishment of basic freedoms in Cuba, including a democratic political system in which the military and other security forces are under the control of democratically elected civilian leaders; 
(2)to ensure that legal travel and trade with Cuba by citizens and residents of the United States does not serve to enrich or empower the military or other security forces of Cuba run by the Castro family; (3)to support the emergence of a government in Cuba that does not oppress the people of Cuba and does not use its military or other security forces to persecute, intimidate, arrest, imprison, or assassinate dissidents; 
(4)to bring to justice in the United States the officials of Cuba involved in the February 24, 1996, attack of two United States civilian Cessna aircraft by Cuban military jets over international waters; and (5)to counter the efforts of Cuba, through military and other assistance, to promote repression elsewhere in the Western Hemisphere, especially in Venezuela. 
4.Prohibitions on financial transactions with the Ministry of the Revolutionary Armed Forces or the Ministry of the Interior of Cuba 
(a)In generalExcept as provided in subsection (b), beginning on the date that is 30 days after the date of the enactment of this Act, and notwithstanding any other provision of law, a United States person shall not engage in any financial transaction with, or transfer of funds to, any of the following: (1)The Ministry of the Revolutionary Armed Forces of Cuba, the Ministry of the Interior of Cuba, or any subdivision of either such Ministry. 
(2)Any agency, instrumentality, or other entity that is operated or controlled by an entity specified in paragraph (1). (3)Any agency, instrumentality, or other entity owned by an entity specified in paragraph (1) in a percentage share exceeding 25 percent. 
(4)An individual who is a senior member of the Ministry of the Revolutionary Armed Forces of Cuba or the Ministry of the Interior of Cuba. (5)Any agency, instrumentality, or other entity that is operated or controlled by an individual specified in paragraph (4). 
(6)Any individual or entity— (A)for the purpose of avoiding a financial transaction with, or transfer of funds to, an individual or entity specified in any of paragraphs (1) through (5); or 
(B)for the benefit of an individual or entity specified in any of paragraphs (1) through (5). (b)ExceptionsThe prohibitions on financial transactions and transfers of funds under subsection (a) shall not apply with respect to— 
(1)the sale of agricultural commodities, medicines, and medical devices sold to Cuba consistent with the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.); (2)a remittance to an immediate family member; 
(3)payments in furtherance of the lease agreement, or other financial transactions necessary for maintenance and improvements of the military base at Guantanamo Bay, Cuba, including any adjacent areas under the control or possession of the United States; (4)assistance or support in furtherance of democracy-building efforts for Cuba described in section 109 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6039); or 
(5)customary and routine financial transactions necessary for the maintenance, improvements, or regular duties of the United States Interests Section in Havana, including outreach to the pro-democracy opposition. (c)Implementation; penalties (1)ImplementationThe President shall exercise all authorities under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section, except that the President— 
(A)shall not issue any general license authorizing, or otherwise authorize, any activity prohibited under subsection (a); and (B)shall require any United States person seeking to engage in a financial transaction or transfer of funds prohibited under subsection (a) to submit a written request to the Office of Foreign Assets Control of the Department of the Treasury. 
(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (d)United States person definedIn this section, the term United States person means— 
(1)a United States citizen or alien admitted for permanent residence to the United States; and (2)an entity organized under the laws of the United States or any jurisdiction within the United States. 
5.Inclusion in Department of State rewards program of rewards for information leading to the arrest or conviction of individuals responsible for the February 24, 1996, attack on United States aircraftSection 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)) is amended— (1)in paragraph (9), by striking ; or and inserting a semicolon; 
(2)in paragraph (10), by striking the period at the end and inserting ; or; and (3)by adding at the end the following: 
 
(11)the arrest or conviction in any country of any individual responsible for committing, conspiring or attempting to commit, or aiding or abetting in the commission of the attack on the aircraft of United States persons in international waters by the military of Cuba on February 24, 1996.. 6.Coordination with INTERPOLThe Attorney General, in coordination with the Secretary of State, shall seek to coordinate with the International Criminal Police Organization (INTERPOL) to pursue the location and arrest of United States fugitives in Cuba, including current and former members of the military of Cuba, such as those individuals who committed, conspired or attempted to commit, or aided or abetted in the commission of the attack on the aircraft of United States persons in international waters by the military of Cuba on February 24, 1996, with a view to extradition or similar lawful action, including through the circulation of international wanted notices (commonly referred to as Red Notices). 
7.Report on the role of the Ministry of the Revolutionary Armed Forces and the Ministry of the Interior of Cuba in the economy and foreign relationships of Cuba 
(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for three years, the President shall submit to Congress a report on the role of the Ministry of the Revolutionary Armed Forces and the Ministry of the Interior of Cuba with respect to the economy of Cuba. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)An identification of entities the United States considers to be owned, operated, or controlled, in whole or in part, by the Ministry of the Revolutionary Armed Forces or the Ministry of the Interior of Cuba or any senior member of the Ministry of the Revolutionary Armed Forces or the Ministry of the Interior of Cuba. (2)An assessment of the business dealings with countries and entities outside of Cuba conducted by entities identified under paragraph (1) and officers of the Ministry of the Revolutionary Armed Forces or the Ministry of the Interior of Cuba. 
(3)An assessment of the relationship of the Ministry of the Revolutionary Armed Forces and the Ministry of the Interior of Cuba with the militaries of foreign countries, including whether either such Ministry has conducted joint training, exercises, financial dealings, or weapons purchases or sales with such militaries or provided advisors to such militaries. (c)Form of reportEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
8.Report on use and ownership of confiscated property 
(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter for three years, the President shall submit to Congress a report on the confiscation of property and the use of confiscated property by the Ministry of the Revolutionary Armed Forces and the Ministry of the Interior of Cuba. (b)DefinitionsIn this section, the terms confiscated and confiscation have the meanings given those terms in section 401 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6091). 
9.TerminationThe provisions of this Act shall terminate on the date on which the President submits to Congress a determination under section 203(c)(3) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6063(c)(3)) that a democratically elected government in Cuba is in power.  